UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-33273 ANIMALHEALTHINTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 71-0982698 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7 Village Circle, Suite 200 Westlake, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (817)859-3000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes ¨ No x As of January 28, 2011, 24,329,670 shares of the registrant’s common stock were outstanding. Table of Contents ANIMAL HEALTH INTERNATIONAL, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2010 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 2 Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 18 Item4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item1. Legal Proceedings 19 Item1A. Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item4. (Removed and Reserved) 19 Item5. Other Information 19 Item6. Exhibits 19 Signature 20 EX-31.1: CERTIFICATION EX-31.2: CERTIFICATION EX-32.1: CERTIFICATION Table of Contents PART 1. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Financial Statements ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Balance Sheets (In thousands, excluding share information) (Unaudited) December 31, June 30, Assets Current assets : Cash and cash equivalents $ $ Accounts receivable, net Current portion of notes receivable Income tax receivable — Merchandise inventories, net Deferred income taxes Prepaid expenses Total current assets Noncurrent assets : Notes receivable, net of current portion — 77 Property, plant, and equipment, net Goodwill Customer relationships Noncompete agreements Trademarks and trade names Debt issue costs and other assets, net of accumulated amortization of $3,270 and $3,030, respectively Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities : Accounts payable $ $ Accrued liabilities Current portion of long-term debt Total current liabilities Noncurrent liabilities : Long-term debt, net of current portion — Deferred lease incentives Deferred income taxes Total liabilities Commitments and contingencies (note 12) Stockholders’ equity : Preferred stock, par value $0.01 per share. Authorized 10,000,000 shares, issued and outstanding 0 shares — — Common stock, par value $0.01 per share. Authorized 90,000,000 shares, issued and outstanding 24,329,670 shares Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 38 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 2 Table of Contents ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Statements of Operations (In thousands, except per share data) (Unaudited) Three Months Ended December31, Six Months Ended December31, Net sales $ Costs and expenses: Direct cost of products sold (excludes depreciation and amortization) Salaries, wages, commissions, and related benefits Selling, general, and administrative Depreciation and amortization Operating income Other income (expense): Other income Interest expense ) Income before income taxes Income tax expense ) Net income $ Earnings per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying Notes to UnauditedConsolidated Financial Statements. 3 Table of Contents ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Threemonthsended December31, Sixmonthsended December31, Net income $ Other comprehensive income: Unrealized gain on derivative instruments, net of tax — — Foreign currency translation adjustment Total comprehensive income $ See accompanying Notes to UnauditedConsolidated Financial Statements. 4 Table of Contents ANIMAL HEALTH INTERNATIONAL, INC. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended December31, Cash flows from operating activities : Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt issue costs Amortization ofloss on settlement of interest rate swap agreements — Amortization of original issue discount 18 — Bad debt expense Stock compensation expense Gain on sale of equipment ) ) Deferred income taxes ) Changes in operating assets and liabilities (working capital): Accounts receivable ) ) Merchandise inventories ) ) Income taxes receivable/payable ) Prepaid expenses ) Accounts payable Accrued liabilities and other ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property, plant, and equipment ) ) Purchase of other assets ) ) Purchase of customer relationships and trade names ) — Proceeds from sale of equipment 65 Net changes in notes receivable 93 76 Net cash used in investing activities ) ) Cash flows from financing activities: Repayment of long-term debt ) ) Settlement of terminated interest rate swap agreements — ) Net borrowings under revolving credit facilities Net borrowings of long-term debt — Debt issue costs ) ) Change in overdraft balances ) Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents 52 ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying Notes to Unaudited Consolidated Financial Statements. 5 Table of Contents ANIMAL HEALTH INTERNATIONAL, INC. Notes toconsolidated financial statements (Dollars in thousands, except share and per share data) (Unaudited) (1) Organization Animal Health International, Inc. (AHII), formerly known as Walco International Holdings, Inc., was incorporated in Delaware in May 2005. Through its wholly-owned subsidiaries, Walco International, Inc. and Kane Veterinary Supplies, Ltd. (Kane) (note 3, collectively, with AHII, the Company), the Company’s primary business activity is the sale and distribution of animal health products, supplies, services and technology through operating divisions located throughout the United States, Canada and Taiwan. (2) Summary of significant accounting policies (a) Basis of consolidation The accompanying unauditedconsolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All intercompany balances and transactions have been eliminated in consolidation. In the opinion of management, the accompanying unauditedconsolidated financial statements include all adjustments necessary to present fairly, in all material respects, the results of the Company for the periods presented. Theseconsolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in the Company’s audited financial statements for the year ended June30, 2010 in the Company’s Annual Report on Form 10-K. The results of operations for the three and six months ended December31, 2010 are not necessarily indicative of results to be expected for the entire fiscal year. (b) Rebates Inventory rebates are recognized when estimable and probable and include inventory purchase rebates and sales-related rebates. Inventory purchase rebates are capitalized into inventory while sales-related rebates are recorded as a reduction of direct cost of products sold. (c) Stock compensation In January 2007, the Company reserved 2,500,000 shares of its common stock for the issuance of awards under the 2007 Stock Option and Incentive Plan.In November 2009, the Company amended and restated the 2007 Stock Option and Incentive Plan, and reserved an additional 1,100,000 shares of its common stock for the issuance of awards. Options granted under the 2007 Stock Option and Incentive Plan vest over a four-year period and carry a ten-year term.The options issued are incentive stock options, which are not performance-based and vest with continued employment. Unexercised options may be forfeited in the event of termination of employment. Options to purchase 644,371 shares have vested and have a weighted average exercise price of $5.40 and a weighted average remaining contract term of 7.5 years, but no options were exercised as of December 31, 2010.Compensation expense related to these options totaled $123 and $105 for the three months ended December 31, 2010 and 2009, respectively, and $246 and $215 for the six months ended December 31, 2010 and 2009, respectively. The Company issued 250,000 and 838,875 restricted stock units to certain employees in December 2010 and 2009, respectively.These units vest over a four-year period, have an indefinite life, and convert to shares of common stock upon certain triggering events. The units issued in 2010 carried a fair value of $1.97 upon their issuance while the units issued in 2009 carried a fair value of $2.15 upon their issuance, and the expense related to these units totaled $99 and $30 for the three months ended December 31, 2010 and 2009, respectively, and $190 and $30 for the six months ended December 31, 2010 and 2009, respectively. As of December 31, 2010, the Company has granted 470,883 deferred stock units to non-employee members of the Board of Directors. Because the holders of the deferred stock units have a contractual participation right to share in current earnings, the deferred stock units are included in basic weighted average shares outstanding. After accounting for the 1,088,875 restricted stock units granted to employees, the 464,117 deferred stock units granted to non-employeemembers of the Board of Directors that have not been forfeited, and the 1,321,487 stock options issued to employees that have not been forfeited or surrendered, there were 725,521 shares of common stock reserved for future issuanceat December 31, 2010. 6 Table of Contents The Company uses the Black-Scholes formula to estimate the value of stock options granted to employees and expects to continue to use this option valuation model. The Company includes a forfeiture estimate in the amount of compensation expense being recognized. The forfeiture estimate is based on historical employee turnover rates. The estimated fair value of the options is amortized to expense on a straight-line basis over the four-year vesting period. The following weighted average assumptions were used for theoption grants: risk-free interest rate of 4.75% on the initial 749,300 shares, 4.45% on the subsequent 9,500 shares, 3.25% on the 750,000 shares issued in November 2007, 0.32% on the 750,000 shares issued in November 2008, and 0.05% on the 411,125 shares issued in December 2009, dividend yield of 0% for all shares, annual volatility factor of the expected market price of the Company’s common stock of 31.0% for the initial 749,300 shares and subsequent 9,500 shares, 30.9% for the 750,000 shares issued in November 2007, 29.4% for the 750,000 shares issues in November 2008,and 34.0% for the 411,125 shares issued in December 2009, an estimated forfeiture rate of 8.4%, and an expected life of the options of 6.25 years. The risk-free interest rate was determined based on a yield curve of U.S. Treasury rates ranging from five to seven years. Expected volatility was established based on historical volatility of the stock prices of the Company and of other companies in industries similar to the Company. Based on these assumptions, the 2007 options were valued at $4.49 per share for the initial 749,300 shares and $5.43 per share for the subsequent 9,500 shares,$4.28 per share for the 750,000 shares issued in November 2007, $0.70 per share for the 750,000 shares issued in November 2008, and $0.88 per share for the 411,125 shares issued in December 2009. Compensation expense for these options and restricted stock units for each year ended June 30 over each four-year vesting period totals $859 in 2011, $711 in 2012, $573 in 2013, and $282 in 2014. The weighted average remaining contract term for the options was 7.9 and 8.9 years at December 31, 2010 and 2009, respectively. A summary of stock option activity is as follows: Options WeightedAverage Exercise Prices WeightedAverageFair Value at Grant Date Balance at July 1, 2010 $ Granted — — — Exercised — — — Forfeited ) Balance at December 31, 2010 $ $ Intrinsic value for stock options is defined as the difference between the current market value and the exercise price. The aggregate intrinsic value for these stock options was $449 at December 31, 2010, and $66 at June 30, 2010. (d) Earnings per share Earnings per share reflects application of the two class method. All classes of common stock participate pro rata in dividends. Therefore, the two class method of calculating earnings per share has been applied. Basic earnings per share is computed by dividing netincome by the weighted average number of common shares outstanding for the reporting period. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. For the calculation of diluted earnings per share, the basic weighted average number of shares is increased by the dilutive effect of stock options and restricted stock units determined using the treasury stock method. The components of basic and diluted earnings per share are as follows (in thousands, except per share amounts): Three Months Ended December31, Six Months Ended December31, Net income $ Basic weighted average shares outstanding Dilutive effect of stock options and restricted stock — — Diluted weighted average shares outstanding Basic earningsper share $ Diluted earnings per share $ 7 Table of Contents For the three and six months ended December 31, 2009, all common stock equivalents were excluded from diluted earnings per share as the results were anti-dilutive. (e) Effect of recently issued accounting pronouncements The Company’s management has evaluated recent accounting pronouncements, and their adoption has not had or is not expected to have a material impact upon the Company’s consolidated financial statements. (3) Acquisitions In October 2007, the Company acquired all of the outstanding stock of Kane for $22,184 in cash (plus $1,017 in direct acquisition costs). Kane is based in Edmonton, Canada, and is a leading distributor of animal health products in both the production and companion animal markets. During the quarters ended December 31, 2009,and 2008, certain performance targets were met, and the Company paid $1,911 and $2,825, respectively, to certain selling stockholders. During the quarter ended December 31, 2010, certain performance targets were met, and in January of 2011, the Company paid $2,011 to certain selling stockholders. These purchase price adjustments were accounted for as goodwill in the quarter earned. The Company’s acquisitions serve to further the Company’s strategy to access additional product lines, sales representatives, customer opportunities, manufacturer relationships and sales territories.The results of operations of Kane were included in the Company’s consolidated results of operations beginning with the date of acquisition. (4) Accounts receivable, net December31, June 30, Trade accounts receivable $ $ Vendor rebate receivables Other receivables Less allowance for doubtful accounts ) ) Accounts receivable, net $ $ (5) Property, plant, and equipment, net December31, June 30, Land $ $ Buildings and improvements Leasehold improvements Construction in progress Equipment: Warehouse Automotive Office/software Less accumulated depreciation ) ) Property, plant, and equipment, net $ $ Depreciation expense was $884 and $901 for the three months ended December31, 2010 and 2009, respectively, and $1,701 and $1,759 for the six months ended December 31, 2010 and 2009, respectively. 8 Table of Contents (6) Goodwill and other intangible assets Estimated Useful Life Gross Carrying Amount Accumulated Amortization Net Carrying Amount December 31, 2010 : Goodwill Indefinite $ $ — $ Customer relationships 12 years ) Noncompete agreements 2-5 years ) Trademarks and trade names Indefinite — $ $ ) $ June 30, 2010 : Goodwill Indefinite $ $ — $ Customer relationships 12 years ) Noncompete agreements 2-5 years ) Trademarks and trade names Indefinite — $ $ ) $ In September 2010, the Company purchased $105 of trade names and $70 of customer relationships from a former competitor.Amortization expense related to intangible assets totaled $1,122 and $1,121 for the three months ended December31, 2010 and 2009, respectively, and $2,242 and $2,241 for the six months ended December 31, 2010 and 2009, respectively. Based on the current estimated useful lives assigned to intangibles assets, amortization expense for fiscal 2011, 2012, 2013, 2014, and 2015is projected to total $4,486, $4,235, $3,872, $3,412, and $3,412, respectively. The Company reviews its goodwill and other nonamortizing intangible assets for impairment annually at the close of the fiscal year or more frequently if indicators of impairment exist. A significant amount of judgment is involved in determining if an indicator of impairment has occurred. Such indicators may include, among others: a significant decline in the Company’s expected future cash flows; a sustained, significant decline in the Company’s stock price and market capitalization; a significant adverse change in legal factors or in the business climate; unanticipated competition; and slower growth rates. Any adverse change in these factors could have a significant impact on the recoverability of the Company’s goodwill and other nonamortizing intangible assets and could have a material impact on the Company’s consolidated financial statements. The Company’s stock price and market capitalization have improved in the past six months, and the Company has experienced improvements in growth rates in the past six months. As a result, the Company concluded no indicators had emerged to warrant impairment testing as of December 31, 2010. The Company will perform its annual impairment test at June 30, 2011. (7) Long-term debt December31, June 30, Credit agreement—Revolving credit facility $ $ Credit agreement—Term Note Other 3 7 Less current portion ) ) $ $ — 9 Table of Contents Effective November 10, 2010, the Company amended and extended the maturity of its revolving credit facility (Revolver) and replaced its first lien term loan (Term Note).The amended Revolver is a $130,000 facility, with anoption held by us to increase the amount of the amended Revolverto $175,000.It matures on August 10, 2015.The outstanding borrowings under the amended Revolver bear interest at rates based upon the Company’s Leverage Ratio as defined in the amended Revolver with LIBOR-based rates ranging from LIBOR and CDOR Rate plus 2.25% to LIBOR and CDOR Rate plus 3.00%, and with Prime-based rates ranging from U.S. Prime and Canadian Prime Rate plus 0.00% to U.S. Prime and Canadian Prime Rate plus 0.50%. Borrowings are collateralized by a first priority interest in and lien on the Company’s accounts receivable and inventories. As of December 31, 2010, the interest rates for the Revolver ranged from 3.27% to 3.75%.Additionally, the Company is required to pay a commitment fee on the daily unused amount of the Revolver at a per annum rate of 0.50%. At December 31, 2010, the Company’s availability under the Revolver totaled $30,053, including $4,745 of cash actually received but not yet applied to the Revolver. The new first lien term loan (New Term Note) has a face amount of $43,000 and matures on November 10, 2015.It bears interest at an annual rate equal to 14.25% payable as follows: (i) 12.25% per annum in cash in arrears, and (ii) 2.00% added automatically to the unpaid principal amount.It was issued with an original issue discount of 2.00% of the face amount of the note.At December 31, 2010, the remaining balance of the original issue discount was $842, which is being amortized utilizing the effective interest method over the term of the debt. Borrowings are collateralized by a first priority interest in and lien on all real estate, fixed assets, and intellectual property of the Company. The new credit agreements contain certain covenants that, among other things, restrict our ability to incur additional indebtedness, make certain payments, sell assets, enter into certain transactions with affiliates and create liens. Moreover, certain of these agreements require us to maintain specified financial ratios.The most restrictive covenant relates to the creation or assumption of additional indebtedness. The Company was in compliance with all financial covenants at December31, 2010. As a result of this refinancing, the Company wrote-off remaining unamortized debt issue costs related to the Term Note totaling $35 during the second fiscal quarter of 2011.Debt issue costs of $2,087 resulting from this refinancing were capitalized and are being amortized over the remaining term of the Revolver utilizing the straight-line method, which approximates the effective interest method, and over the remaining term of the New Term Note utilizing the effective interest method. The Company has utilized cash flow hedge accounting and used derivative financial instruments to effectively convert a portion of its variable-rate debt to fixed-rate debt. In order to reduce cash interest expense over the last three quarters of fiscal 2010, the Company elected to terminate both of its interest rate swap agreements as of September 30, 2009 and paid the respective liabilities in October 2009. The Company had a $43,000 notional value swap transaction with a financial institution effective April 18, 2007. The Company received a floating rate based on LIBOR and paid a fixed rate of 4.95%. The swap agreement had an original termination date of June 28, 2010. On September 30, 2009, the Company terminated the swap agreement, and the fair value of this swap was a net liability of $1,511 on that date.The Company had a $52,000 notional value swap transaction with a financial institution effective April 18, 2007. The Company received a floating rate based on LIBOR and paid a fixed rate of 4.95%. The swap agreement had an original termination date of May 7, 2010. On September 30, 2009, the Company terminated the swap agreement, and the fair value of this swap was a net liability of $1,837 on that date. Swap agreement fair values were recorded on the consolidated balance sheet as a component of current portion of long-term debt. The fair values of the interest rate swap agreements were estimated based on current settlement prices and quoted market prices of comparable contracts. The Company calculated no ineffectiveness on both interest rate swap agreements at their termination on September 30, 2009. At June 30, 2010, all unrealized losses previously recorded on the consolidated balance sheet as accumulated other comprehensive income (loss) had been amortized to interest expense over the remaining terms of the originalswap agreements. The net receipts or payments from the interest rate swap agreements were recorded in interest expense.During the three and six months ended December 31, 2009, changes in the fair value of interest rate swap agreements totaled $1,655 ($993 net of tax) and $2,227 ($1,336 net of tax), respectively.The Company reclassified$0 and $1,047 from accumulated other comprehensive income to interest expense during the three and six months ended December 31, 2009, respectively. 10 Table of Contents (8) Financial instruments Fair value is measured using a framework that provides a fair value hierarchy that prioritizes inputs to valuation techniques based on observable and unobservable data and categorizes the inputs into three levels:Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities, Level 2 – Significant observable pricing inputs other than quoted prices included within Level 1 that are either directly or indirectly observable as of the reporting date (essentially, this represents inputs that are derived principally from or corroborated by observable market data), and Level 3 – Generally unobservable inputs, which are developed based on the best information available and may include the Company’s own internal data. Observable data should be used when available. The following table presents the Company’s financial assets and liabilities measured as of December 31, 2010: Fair Value December 31, Level 1 Level 2 Level3 Financial assets at cost : Current portion of notes receivable $ Notes receivable, net of current portion — Total $ Financial assets at fair value : Cash and cash equivalents — — Total $ $ $ — $ — Financial liabilities carried at historical proceeds : Current portion of long-term debt $ Long-term debt, net of current portion Total $ The following table presents the Company’s financial assets and liabilities measured as of June 30, 2010: Fair Value June 30, Level 1 Level 2 Level3 Financial assets at cost : Current portion of notes receivable $ Notes receivable, net of current portion 77 Total $ Financial assets at fair value : Cash and cash equivalents $ $ $
